Citation Nr: 1707018	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  12-15 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.  

4.  Entitlement to service connection for a low back disability, to including bilateral sciatica.  

5.  Entitlement to service connection for a cervical spine disability.  

6.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).  

7.  Entitlement to service connection for polyarthritis, including arthritis of both wrists, both ankles, and both knees.  

8.  Entitlement to service connection for hypothyroidism.  

9.  Entitlement to service connection for residuals of a fracture of the right fifth (5th) toe. 

10.  Entitlement to service connection for anemia.  

11.  Entitlement to service connection for headaches.  

12.  Entitlement to service connection for allergic rhinitis.  

13.  Entitlement to service connection for a gastrointestinal (GI) disability, to include gastroenteritis and gastroesophageal reflux disease (GERD).  

14.  Entitlement to service connection for hemorrhoids.  

15.  Entitlement to a compensable disability rating for sinusitis. 

16.  Entitlement to a compensable disability rating for abdominal scars.   

17.  Entitlement to a compensable disability rating for postoperative (PO) residuals of an umbilical hernia repair.  

18.  Entitlement to a compensable disability rating for multiple noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1994.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the Veteran's June 2012 VA Form 9, Appeal to the Board she requested a VA videoconference.  She was subsequently informed that she was put on the list of those who requested a travel Board hearing but in an August 2012 VA Form 21-4138, she stated she could not attend a travel Board hearing in St. Petersburg, Florida, and requested a videoconference at the Gainesville, VA Medical Center.  By RO letter dated August 5, 2014, she was again informed that she was placed on a travel Board hearing waiting list but that she could request a videoconference hearing with the Board at which she would appear at the local VA office, i.e., in St. Petersburg, Florida, or she could withdraw her request for a hearing.  She returned that letter which was received at the RO on August 18, 2014, and formally withdrew her request for a travel Board hearing, and in which she reported that she had had Parkinson's disease for the last 8 years.  In response to an RO letter dated November 13, 2014, the Veteran again stated that she withdrew her request for a hearing.  Subsequently, by RO letter dated August 13, 2015, she was informed that she was scheduled for a travel Board hearing on September 24, 2015.  In VA Form 21-4138, Statement in Support of Claim, dated September 22, 2015, the Veteran's current representative notified the RO that the Veteran withdrew a request for a hearing and did not want the hearing rescheduled.  For this reason, she did not appear at the travel Board hearing scheduled in September 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Historically, by a January 1995 rating decision, the RO denied the Veteran's claim for service connection for hypertension and by rating decision in September 1995 service connection was denied for hearing loss and tinnitus; by letters, respectively, in February 1995 and September 1995 she was advised of the RO's decisions, and of her appellate rights.  

By RO letter of August 11, 2014, the Veteran was informed that VA had received her request for records on August 8, 2014.  An RO letter as well as VA Form 5572, Accounting of Records/Information Disclosure Under Privacy Act, reflects that a complete copy of the Veteran's claim file was provided to her on June 24, 2015.  

However, at page 52 of duplicate copies of STRs, entered into VBMS on July 17, 2014, is a notation that STRs from 1974 to 1977 and up to 1983 had been lost.  This does not appear to be an official finding that not all of the Veteran's STRs are on file.  Nevertheless, the Board notes initially that its review of the service treatment records (STRs) demonstrates that only STRs since 1985 are on file.  

When, as here, service records are incomplete there is a heightened duty to assist.  That is, VA has a duty to search for records that would assist a Veteran in the development of his claim, and for which the Veteran has provided the Secretary information sufficient to locate such records, to include making as many requests as are necessary and ending only when such a search would become "futile."  

In Gagne v. McDonald, the Court of Appeals for Veterans Claims (CAVC) defined futile, under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159, as "a search where it is apparent that the sought-after records are either not in existence or not in the possession of the record's custodian."  27 Vet. App. 397, 403 (2015).  

The Veteran was scheduled for VA examinations in November 2009 of her GI system, feet, joints, neurologic system, spine, spine, and sinuses and larynx.  However, she reported that she could not attend the examination at the scheduled time.  

In VA Form 21-4138, Statement in Support of Claim, dated September 22, 2015, the Veteran's current representative notified the RO that she requested that the case be remanded to afford her the VA examinations which she missed in 2009 and was never given the opportunity to have the examinations rescheduled.  It was also requested that the case be remanded to obtain postservice treatment records from military facilities at Ft. Belvoir, Walter Reed, and Bethesda from 1989 to 1996, which had not yet been obtained and associated with the appellate record.  The Veteran's postservice treatment at military medical facilities is corroborated by private treatment records from Alliance Family Physicians.  

Also, on file are VA outpatient treatment (VAOPT) records only up to December 2009.  Thus, VA treatment records thereafter, such as a VA hospitalization in November 2011, may be relevant and should be obtained.  However, VA examinations will not be requested in connection with the applications to reopen claims for service connection for hypertension, hearing loss, and tinnitus unless, and until, new and material has been submitted which warrants reopening of such service connection claims.  See 38 C.F.R. § 3.159(c)(4).  

Because this case must be remanded to search for STRs prior to 1985 and VAOPT records since December 2009, and for VA examinations, the Board feels that a recitation of the information in the available STRs and other records may be helpful to any VA examiners in rendering eliciting appropriate findings or opinions and, so, such information is set forth below.  

Background

Lumbosacral X-rays in November 1985 revealed no significant abnormality.  In June 1985 the Veteran complained of severe headaches accompanied by vision impairment.  Her blood pressure readings were 98\72 and 92\60.  In September 1985 the Veteran complained of and the assessment was hemorrhoids.  She was given hemorrhoidal suppositories.  

In November 1985 the Veteran complained of low back pain radiating into the left leg.  A back strain was to be ruled out.  She again complained of low back pain in December 1985, at which time she had lumbosacral tenderness but straight leg raising was to 90 degrees, and reflexes were within normal limits.  The pertinent assessment was low back pain.  

In January 1986 the Veteran had the sudden onset of vomiting and diarrhea.  The assessment was acute gastroenteritis, for which she was given medication.  
In March 1986 the Veteran's blood pressure was 100\60.  

In April 1986 the Veteran had complaints of nausea and felt that she was pregnant and after an evaluation the assessment was that she probably was pregnant or had acute gastroenteritis.  

In May 1986 a clinical record reflects that the Veteran needed and was given a prescription for hemorrhoidal suppositories.  

In June 1986 the Veteran complained of blurred vision, headaches, and back pain.  On examination there was minimal tenderness over the lumbosacral spine and neurologically she was intact.  Her blood pressure was 110\78.  The assessment was that the examination was normal.  It was felt that her headaches were secondary to her nutritional intake of only fluids and no solid foods.  

On periodic examination in June 1986 the Veteran's blood pressure was 124\76.  Audiometric testing revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
20
15
15
20
25
Left Ear
35
10
15
10
25

Threshold levels at 6,000 Hertz were 20 in each ear.  

In December 1986 the Veteran complained of soreness of the throat and neck for one week and a hearing loss in the right ear for the past two days.  Her blood pressure was 110\70.  She had a history of ear infections, the last being in October 1986.  She was given Ampicillin. 

In February 1987 the Veteran was evaluated for her weight and it was noted that there was a question of whether she had thyroid disease.  She was to be tested for circulating thyroid hormones.  Later that month it was noted that her "T3" was low but the results of her "TSH" study had not yet come back.  In March 1987 she was given nutritional advice as to her food intake.  

In March 1987 the Veteran was given a temporary physical profile due to left wrist pain. 

An April 23, 1987, STR noted that the Veteran had not kept a diet history and she had reported that it was because she was allergic to everything, which caused her to become bloated and be unable to lose weight.  It was noted that thyroid tests had been minimally low, and her physicians had not felt that this was a major weight-contributing problems.  

In April 1987 the Veteran's blood pressure was 98/50.  In July 1987 it was observed that following a Cesarean section 2 years earlier the Veteran now complained of lower abdominal tenderness.  There was tenderness in the area of an umbilical hernia which was 3 cms. in diameter but was without signs of incarceration.  At that time her blood pressure was 84/58.  

On July 5, 1987 the Veteran complained of diarrhea.  She had a headache and abdominal cramps.  Her blood pressure was 98/72.  She was noted to be somewhat obese.  The assessment was "GE" (gastroenteritis).  She was given Kaopectate.  Two days later she was seen again for continued diarrhea.  Her blood pressure was 100/66.  However, it was noted that she appeared better.   The assessment was that her gastroenteritis was responding to medication.  The day after that she was without diarrhea and was much better.  

On October 5, 1987 it was noted that the Veteran had fallen down a flight of stairs one year ago and since then had pain in her right wrist, right ankle, neck, and swelling of the right leg when wearing boots.  On examination she had decreased strength of the right wrist secondary to pain.  She had tenderness of the right talo-navicular joint, and the right Achilles tendon.  Her blood pressure was 110/64.  The assessment was tendinitis or fasciitis of the right wrist and right ankle, and cervical and lumbar strain.  The assessment was that she should have physical therapy.  

Also in October 1987 it was reported that since her fall one year ago the Veteran had had pain in the right wrist and ankles as well as the upper thoracic and lower lumbar spine.  The provisional assessment was tendonitis or fasciitis of multiple sites.  On examination there was tenderness over the extensor tendons and the dorsal aspect of the distal forearms, as well as decreased dorsiflexion of the wrists.  There was decreased active range of motion of the cervical spine in all directions, and pain on cervical compression.  There was full active range of motion of the low back and hips.  Straight leg raising was negative.  There was normal strength in the lower extremities and deep tendon reflexes were equal.  The assessment was multiple soft tissue injuries.  

The Veteran was hospitalized in October 1987 and had an umbilical herniorrhaphy for an umbilical hernia.  

In October 1987 the Veteran complained of a stuffy nose.  The assessment was rhinitis.  

An October 1987 X-ray request for radiological studies of the Veteran's right wrist and right ankle shows that she had had an injury one year earlier but still had pain and that an old fracture was to be ruled out.  

X-rays in October 1987 of the right 5th toe revealed fusion of the mid and distal phalanges with some slight prominence at approximately that site.  

Sinus X-rays in April 1988 revealed haziness of the maxillary sinuses and the left frontal sinus.  Her symptoms had been headaches, congestion, and head pressure.  

In April 1988 there was an assessment of sinusitis with lymphadenopathy, and her blood pressure was 110/80.  Three days later it was noted that she had a recent history of left-sided neck pain with "swollen glands."  Her blood pressure was 110\62.  The assessment was a URI, by history.  Two days after that the Veteran reported that she had done baby-sitting for two children that had mononucleosis and she now felt that she might have it.  She had a history of an upper respiratory infection (URI) for several days.  She had been to the emergency room three times but the problem had not gotten better.  Her blood pressure was 114\86.  The assessment was a URI.  

In April 1988 the Veteran reported that she had had symptoms of an upper respiratory infection (URI) and that her prior headache had begun at the base of her neck and radiated to the posterior aspect of her head.  Discomfort in her neck muscles seemed to be worst on motion of the neck.  She was noted to be overweight.  Her blood pressure was 110/70.  She had good range of motion of the neck.  The assessments were anemia, tension headaches with muscle spasm, and obesity.  She was to be followed up for possible sickle cell anemia, and was given medication for headaches.  

In April 1988 the Veteran presented at an emergency room at which time she fainted but did not lose consciousness.  She complained of an occipital headache.  Her blood pressure was 120/80.  Two days earlier she had had an occipital headache and neck pain.  She had no history of trauma.  The assessment was syncope and a headache.  

Also in April 1988 the Veteran complained of visual changes at the onset of her headaches.  On examination her ears were within normal limits.  Her neck was supple, with some tenderness of the trapezius muscle.  Neurologically, no abnormality was found.  The assessment was headache, probably muscle contraction.  She was to be given medication for headaches and a profile.  

Later on April 29, 1988 the Veteran was seen again for headaches of one month duration.  Her blood pressure was 94/68.  It was noted that 11 days earlier she had been started on medication due to enlarged neck muscles, and she had continued to complain of headaches and that her blood pressure had increased to 120/80 when usually it was in the range of less than 100 diastolic and less than 60 systolic.  

In May 1988 the Veteran continued to have headaches.  Her blood pressure was 100/70.  

In June 1988 the Veteran's blood pressure was 102/70.  She was continuing to take medication for headaches.  

In July 1988 the Veteran was seen for an arthritis consultation.  In 1986 she had fallen down two flights of stairs following which she had had pain in the right shoulder, right elbow, and both wrists.  By history, multiple X-rays had been negative.  On examination there was pain in both bicipital grooves and the right lateral epicondyle, as well as pain on all movements and touching of both wrists.  The pertinent assessments were bilateral bicipital tendonitis, lateral epicondylitis, and bilateral wrist pain of questionable etiology.  

In September 1988 the Veteran presented at an emergency room and complained of a headache and a right earache.  Her blood pressure was 110/80.  On examination her tympanic membranes were a little dull, and her tonsils were swollen.  The assessment was tonsillitis.  

In November 1988 the Veteran vomited after eating German food the night before.  Her blood pressure readings were 96\60, 88\56, 92\64, and 92\70.  The assessment was probable food poisoning.  

In January 1989 the Veteran was evaluated for low back pain with sciatic type pain down the left leg.  The impression was mechanical sciatica, by history, and no evidence of focal neural lesion.  

In February 1989 it was noted that the Veteran had fallen down some stairs in 1986 and struck her neck and injured her left wrist.  X-rays at that time had been within normal limits.  She now complained of pain of the left wrist and both kneecaps for the past six months.  Her blood pressure was 100/70.  The assessment was that she had confusing left wrist complaints.  There was a question of whether she had CTS or cuboid syndrome or reflex sympathetic dystrophy.  

X-rays of the Veteran's left wrist in February 1989, because of a past injury in 1986 with complaints of pain all around that wrist, revealed no significant abnormality.  

An orthopedic consultation in March 1989 yielded an assessment that there was no evidence of CTS.  

On April 17, 1989, the Veteran's blood pressure was 100\66.  

On periodic examination on April 18, 1989, the Veteran's blood pressure was 12\70.  Audiometric testing revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
10
5
10
20
20
Left Ear
10
5
5
5
20

Thresholds at 6,000 Hertz were 15 in the right ear and 30 in the left ear.  

In July 1989 the Veteran complained of pain in both wrists and her stomach.  Her blood pressure was 96\60.  In July 1989 it was found that the Veteran's percentage of body fat was above the recommended range, by 31 pounds.  

In July 1989 it was noted that the Veteran reported that shortly after a fall down some stairs in 1986 she had pain in her wrists.  She now had problems with pain in the right elbow and shoulder since May 1989 without any history of trauma.  She denied neck pain.  She reported having paresthesias in her fingers and her feet.  There was no weakness.  X-rays had been within normal limits.  On examination she had full range of motion of the wrists, elbows, and shoulders.  Strength in the upper extremities was normal.  Neurological signs, e.g., Tinel's sign, were negative.  There was mild discomfort over the lateral epicondyle and anterior aspect of the right shoulder. Two point discrimination testing was intact.  The assessment was wrist pain and she was to be given a cock-up splint for the right wrist.  

An undated STR shows that about one week earlier the Veteran fell and landed on her outstretched hands, injuring both wrists and now complained of pain in both wrists.  Prior X-rays were not available for review.  An examination of both wrists was normal, including range of motion.  Blood pressure was 104\61.  The assessment was bilateral wrist pain.  

In August 1989 the Veteran reported that her right wrist pain had not changed.  She had injured her right leg 3 days earlier, while marching, and could not now straighten out that knee.  In addition to right wrist pain she had tingling of all the fingers of the right hand, and had noticed weakness in trying to open jars.  On examination two-point discrimination was diminished in the right hand.  Tinel's and Phalen's signs were negative.  The assessment was that right CTS was to be ruled out.  Her blood pressure was 108\70.  

In September 1989 it was noted that the Veteran had had right hand pain for several years.  A prior orthopedic evaluation had suggested that she might have CTS.  She had had physical therapy for 2 years without any real improvement.  She complained of occasional swelling of that wrist, most recently in August 1989.  She had no other joint problems.  On examination she had pain on compression of the right wrist, and weak grip strength due to pain.  There was no obvious muscle wasting.  She had full range of motion of the right wrist and hand.  The assessment was probable CTS.  

Also in September 1989 it was noted that the Veteran had been unable to reduce weight in her hips.  The assessment was that hypothyroidism was to be ruled out.  

A laboratory study in September 1989 shows that the Veteran's "T3 Uptake" was 39 percent, with normal being from 35 to 45 percent.  Her "T4" level was 8.3 "UG/DL," with normal being from 4.4 to 12.5 "UG/DL."  

In November 1989 the Veteran's blood pressure was 110\80.  

In December 7, 1989 the Veteran's blood pressure was 112\68.  She had had swollen legs and ankles for one week.  She had a history of chronic ankle edema for the past 13 years, which was aggravated by standing for long periods.  She had noted periorbital and hand edema as well.  She had had hypertension during a pregnancy.  She had a history of known proteinuria.  On examination she had periorbital puffiness.  She had 1+ pretibial and pedal edema.  She had a family history of hypothyroidism and obesity.  The assessment was dependent edema of questionable etiology.  

A December 1989 laboratory study shows that the Veteran's hematocrit level was 33.1 percent (with the normal range for females being from 37 to 47) and her hemoglobin was 10.8 grams per deciliter (with the normal range for females being from 12 to 16).  In January 1990 her hematocrit was 38.0 percent and her hemoglobin was 12.6 grams per deciliter (both being within normal limits).  

In January 1990 it was noted that the Veteran had had a marked increase in weight since the birth of a child in 1985.  Her mother and sister had a history of thyroid problems.  Reportedly, several years ago, after the birth of her second child, she was told that her thyroid was "slow" and she would just have to live with it.  Her hair had stopped growing over the past 5 to 6 years.  She had a history of anemia since the age of 17.  

In January 1990 it was noted that the Veteran was obese and that hypothyroidism was to be ruled out.  On examination her blood pressure was 118\75.  There was no thyroidomegaly.  The impression was obesity, and it was noted that hypothyroidism was to be ruled out.  She had a strong family history of edema which might be related.  She also had a history of decreased hair growth and weight gain which might be related.  Or, it might be related to having given birth in 1985.  Another impression was anemia but as to etiology it was noted that laboratory studies might be obscured.  

In February 1990 it was noted that the Veteran had given birth by Caesarean sections in 1976 and 1985, and had a hernia operation in 1987.  

A March 1990 STR reflects that the Veteran had previously been hospitalized for hematomas of each thigh.  The impression was that the Veteran's anemia had resolved.  

In April 1990 the Veteran was given a temporary physical profile due to status post bilateral lower extremity hematoma evacuations.  

On July 27, 1990 the Veteran complained of having occipital headaches for the past 3 weeks.  Her blood pressure was 115\85.  The impression was headaches, possibly related to "INH" therapy (for suspected tuberculosis), or questionably tension headaches.  

In September 1990 the Veteran reported that within one year of her umbilical herniorrhaphy she re-developed the same type of abdominal pain she had experienced prior to that surgery, which had been intermittent since then.  In October 1990, after an evaluation, an examination found a recurrence of the incisional hernia.  

In April 1991 the Veteran's blood pressure was 110\65.  

On September 17, 1991 the Veteran was noted to have injured a toe 3 to 4 days earlier when she bumped it on a metal bed.  Her blood pressure was 114\67.  The assessment was an ingrown toenail.  Two days later she was seen again for the right foot injury, at which time her blood pressure was 112\75.  

In November 1991 the Veteran's blood pressure was 114\75.  

In December 1991, following a recent abdominoplasty, the Veteran complained of persistent abdominal pain at the incisional site.  She had no vomiting, nausea or diarrhea.  She related that she had sustained two burns around the area after prolonged use of a heating pad.  On examination there was some umbilical tenderness to palpation, and two burn scars which were the size of a nickel, inferior and to the right as well as left, of the umbilicus.  Her blood pressure was 100\70.  The assessment was constipation.  

In May 1994 the Veteran complained of a long history of pain in the wrists, knees, and ankles.  The assessment was poly-articular joint pains.  

An undated STR reflects assessments of allergic rhinitis and sinusitis.  

On examination for service retirement in June 1994 it was reported that the Veteran had a bilateral high and low frequency hearing loss; mild hemorrhoid; bilateral CTS, by history; as well as a long healed lower abdominal scar and two burn scars on her abdomen.  On physical examination her blood pressure was 136/72.  Audiometric testing revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
40
25
25
35
30
Left Ear
40
30
30
25
35

It was reported that periodically the Veteran's blood pressure was low.  She had leg cramps that caused foot and leg pain.  She had had umbilical hernia surgery on two occasions.  She had mild hemorrhoids, bilateral CTS, mild bilateral high frequency and low frequency hearing loss, and mild anemia.  

In an adjunct medical history questionnaire the Veteran reported having or having had swollen or painful joints, sinusitis, high or low blood pressure, cramps in her legs, a hernia, recent gain or weight loss, and foot trouble.  

The Veteran applied for VA education benefits in January 1988.  

In the Veteran's June 1994 claim for VA disability compensation she reported having had high or low blood pressure in 1974 and 1975.  She reported having had weight problems from 1980 to 1982 and 1985.  She reported having had an April 1976 neck injury, a September 1975 left knee injury, a November 1975 left ankle injury, an October 1977 left wrist injury, and Achilles tendonitis in October 1991 and September 1992.  

A January 20, 1995 rating decision granted service connection for sinusitis and for PO residuals of an umbilical hernia repairs in 1987 and 1990 (due to Cesarean section), and each was assigned an initial noncompensable disability rating.  It also denied service connection for high blood pressure (hypertension) noting that the STRs were negative for complaints or treatment of hypertension.  Service connection was denied for "trick knee" even though there was a record of inservice treatment for knee pain and inflammation of the legs.  The Veteran was notified of the denial and of her appellate rights by RO letter of February 1, 1995.  

VA audiometric testing in March 1995 revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
Not tested
15
10
20
20
Left Ear
Not tested
15
20
15
30

Discrimination ability was 96 percent in the right ear and 94 percent in the left ear.  The Veteran reported a mild, persistently recurrent, high-pitched tinnitus in both ears which began in 1987.  She had a history of exposure to computer equipment noise.  The assessment was that her hearing was within normal limits, bilaterally.  

The Veteran failed to attend a VA general medical examination which was scheduled in March 1995.  

An April 1995 rating decision denied service connection for bilateral hearing loss on the basis that she had failed to attend the VA audiology examination in March 1995.  

However, thereafter, a September 1995 rating decision denied service connection for bilateral hearing loss and tinnitus.  That decision noted that she had attended the March 1995 VA audiology examination but, nevertheless, service connection was not warranted for bilateral hearing loss.  Service connection was also denied for tinnitus, noting that the STRs were negative for treatment or diagnosis of tinnitus, and while the Veteran reported currently having mild recurrent tinnitus which began in 1987 there was no evidence to show that it was due to exposure to computer equipment noise during service.  The Veteran was notified of the denial and of her appellate rights by RO letter of September 11, 1995.  

VA clinical records in December 2003 include laboratory studies.  The Veteran's hematocrit was low at 35.7 percent (with normal being from 37 to 47 percent) and hemoglobin was low at 11.6 grams per deciliter (with normal being from 12 to 16 grams per deciliter).  

Records of the Alliance Family Physicians, P.A., from 2003 to 2009 show that on December 19, 2003 it was reported that the Veteran had occipital headaches.  She saw military doctors for her headaches.  As to her headaches, she had been in an accident at "Food Lion."  On June 2, 2005, it was reported that she had been given a blood pressure cuff by VA when she previously had hypertension.  However, she refused any hypertensive medications that day.  In March 2006 she was evaluated for obesity and anemia.  In 2008 the Veteran complained of hypertension and insomnia.  A January 2009 laboratory study shows that the Veteran's hemoglobin was below normal but her hematocrit was borderline at 34 percent (with normal being from 34 to 44 percent).  

VA X-rays of the Veteran's right foot and right ankle in July 2005 revealed marked swelling of the lateral malleolus, and correlation with any history of trauma was suggested; and a small plantar calcaneal spur which could be due to underlying plantar fasciitis.  VA lumbosacral X-rays in November 2007 revealed her spine was well preserved for her age.  VA cervical spine X-rays in July 2008 revealed no fracture, dislocation or bony abnormality but there were very minimal degenerative changes, and straightening of the cervical curvature compatible with muscle spasm or positioning.  An August 2008 colonoscopy revealed, in pertinent part, that she had internal, non-bleeding, mild hemorrhoids.  In December 2008 it was noted that she had well healed umbilical and lower abdominal scars, consistent with prior surgery.  Her abdomen was soft and nontender.  

In March 2009 it was noted that a recent X-ray revealed mild degenerative arthritis in the Veteran's thumb.  In June 2009 it was reported that her problem list included anemia, essential hypertension, and being overweight.  She complained of pain in her hip, knees, and fingers.  She denied having migraine headaches but reported having tension headaches which resolved with massaging her scalp and lying down.  The assessments were hypertension, well controlled on medication; overweight; arthritis; allergic rhinitis; and iron deficiency anemia, chronic but it was suspected that she had an undiagnosed sickle cell anemia trait.  VA X-rays of her left knee in October 2009 revealed slight narrowing compatible with degenerative changes.  The impression was early osteoarthritis.  In December 2009 she complained of right thumb and left hip pain.

VAOPT records up to December 2009 show that the Veteran received physical therapy for both knees in 2009.  A November 2009 record reflects that she related that she had been working out and had hurt her hips and knees, but this had resolved except for left knee pain.  Records of VA hospitalization from the 1st to the 5th of November 2011 but the records thereof are not on file.  

A July 2012 report of a right knee MRI from the Doctors Radiology Group shows that the Veteran had findings suspicious for an inflammatory arthropathy involving the knee.  No abnormality of either meniscus was found.  She had tricompartmental articular cartilage loss with advanced Grade 3 chondromalacia in the patellofemoral compartment.  She had large joint effusion with evidence of synovitis.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate steps to attempt to locate all STRs which predate 1985.  If necessary, contact the Veteran for any information which may be required to facilitate any search.  Any additional records received must be made a part of the record on appeal.  

If no such additional records can be located or if not all such additional records can be located, the RO should make a formal determination that all efforts have been made to locate such records but that either such records do not exist or any additional attempts would be futile.  

The Veteran should be informed of the steps taken and any determination as to whether additional STRs have been located or could not be located.

2.  The appropriate steps should be taken to locate and obtain all postservice records of the Veteran at military medical facilities at Ft. Belvoir, Walter Reed, and Bethesda from 1989 to 1996.  

If necessary, contact the Veteran to inquire as to the inclusive dates of treatment at each such facility.  If obtained, such records should be made a part of the record on appeal. 

3.  Obtain all VA treatment records of the Veteran since December 2009 from the Gainesville, Florida, VA Medical Center and associate such records with the record on appeal.  

4.  After all available past STRs, postservice military medical records, and VA treatment records are made a part of the Veteran's VA electronic file on appeal, arrange for the Veteran to undergo a VA orthopedic examination to determine whether she now has any (a) low back disability, to including bilateral sciatica; (b) cervical spine disability; (c) bilateral CTS; (d) polyarthritis, including arthritis of both wrists, both ankles, and both knees, to include residuals of any injuries; and (e) residuals of a fracture of the right 5th toe.  

If needed, X-rays should be conducted to document any arthritis.  

The examiner should have access to all of the Veteran's VA electronic records, and should be advised whether or not all of the Veteran's service treatment records are of record, or whether some of the service treatment records are unavailable. 

The examiner is requested to opine whether any disability set forth above, including arthritis or residuals of any injury which the Veteran may have is as likely as not to have been incurred during active service, to include whether it is as likely as not that any arthritis manifested within one year after the Veteran's discharge from service in August 1994.  

If it is determined that the Veteran has arthritis which is due to any systemic process the examiner should opine whether it is at least as likely as not that any such systemic process had its onset during active service.  

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  

5.  After all available past STRs, postservice military medical records, and VA treatment records are made a part of the Veteran's VA electronic file on appeal, arrange for the Veteran to undergo any such appropriate examination or examinations as may be needed to determine whether she now has any (a) hypothyroidism; (b) anemia; (c) headaches; (d) allergic rhinitis; (e) GI disability, to include chronic gastroenteritis and GERD; or (f) hemorrhoids.  

The examiner should have access to all of the Veteran's VA electronic records, and should be advised whether or not all of the Veteran's service treatment records are of record, or whether some of the service treatment records are unavailable. 

The examiner is requested to opine whether any disability set forth above, i.e., a) hypothyroidism; (b) anemia; (c) headaches; (d) allergic rhinitis; (e) GI disability, to include chronic gastroenteritis and GERD; or (f) hemorrhoids is as likely as not to have been incurred during active service, to include whether it is as likely as not that any hypothyroidism or primary anemia manifested within one year after the Veteran's discharge from service in August 1994.  

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  

6.  After all available past STRs, postservice military medical records, and VA treatment records are made a part of the Veteran's VA electronic file on appeal, arrange for the Veteran to undergo an examination to determine the extent and severity of her service-connected sinusitis.  

7.  After all available past STRs, postservice military medical records, and VA treatment records are made a part of the Veteran's VA electronic file on appeal, arrange for the Veteran to undergo an examination to determine the extent and severity of her service-connected abdominal scars.  

8.  After all available past STRs, postservice military medical records, and VA treatment records are made a part of the Veteran's VA electronic file on appeal, arrange for the Veteran to undergo an examination to determine the extent and severity of her service connected PO residuals of an umbilical hernia.  

9.  Thereafter, if any of the claims remain denied, issue a supplemental statement of the case (SSOC) addressing such claims and afford the Veteran and her representative the appropriate period of time to respond thereto.  

If upon readjudication it is determined that new and material evidence has been submitted to reopen claims for service connection for hypertension, hearing loss or tinnitus; or, if it is determined that, after an appropriate search, new and relevant service records have been found and associated with the record on appeal, within the meaning of 38 C.F.R. § 3.156(c), these claims should be readjudicated on a de novo basis.  

In any such de novo adjudication, the RO should give appropriate consideration to providing the Veteran with VA examinations regarding such claim(s) with respect to whether the Veteran now has hypertension, or hearing loss, or tinnitus and, if so, whether it is as likely as not that any such claimed disability, i.e., hypertension, or hearing loss, or tinnitus had its onset during active service or whether it is as likely as not that hypertension or a sensorineural hearing loss, if any is found to exist, manifested within one year of the Veteran's discharge from active service in August 1994. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

